Citation Nr: 0845026	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-14 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois



THE ISSUE

Entitlement to an increased, initial rating in excess of 70 
percent for the service-connected post-traumatic stress 
disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the RO.  This decision granted service connection for post-
traumatic stress disorder (PTSD), and assigned a 50 percent 
rating, effective on July 1, 2004.  

In a decision, dated in February 2006, the rating was 
increased to 70 percent, effective on July 1, 2004.  In an 
October 2006 rating decision, the RO assigned a total rating 
based on individual unemployability due to service-connected 
disability, effective on February 17, 2006.  

The Board points out here that while the veteran was 
scheduled to have been afforded a videoconference hearing in 
April 2008 to be conducted by a Veterans Law Judge, he is 
shown to have failed to report for the hearing.  

As the veteran perfected an appeal to the initial rating 
assigned following the grant of service connection, the Board 
has characterized this issue in accordance with the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
compensation.  



FINDING OF FACT

The service-connected PTSD is not shown to be manifested by a 
disability picture that results in total social and 
industrial impairment manifested by .  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 70 percent for the service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 
4.3, 4.7, 4.130 including Diagnostic Code (Code) 9411 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), spoke only to cases of entitlement to an 
increased rating.  

Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication.  

The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is no 
suggestion that any VA defect in assisting the veteran 
reasonably affects the fairness of this adjudication.  
Indeed, the veteran has not suggested that such an error, 
prejudicial or otherwise, exists.  Hence, the case is ready 
for adjudication.  


Factual Background

A letter from a VA psychiatrist, dated in August 2004, shows 
that he had evaluated the veteran in the mental health clinic 
in May and June 2004.  The psychiatrist reported that his 
ongoing PTSD symptoms were having an increasingly adverse 
affect upon his daily functioning.  His ability to establish 
and maintain effective relationships with people was noted to 
be considerably impaired.  

The veteran's condition was also noted to be significantly 
affecting his work performance to the point his business was 
suffering due to the veteran's loss of motivation to work.  
His global assessment of functioning (GAF) score was reported 
to be 42.  He described the veteran's prognosis as guarded.  

A letter from a private physician, received by VA in October 
2004, shows that he had evaluated the veteran in July 2003 
and August 2004.  In August 2004 the veteran was noted to be 
significantly less talkative and distracted and to make no 
eye contact.  He was having trouble making enough money to 
support his family.  The physician added that the veteran was 
not capable of working on a schedule required by his client 
companies.  

A letter, dated in September 2004, from a VA psychiatrist 
reported that the veteran was disabled due to his PTSD and 
major depression.  She added that his psychological problems 
had affected all areas of his life.  

The report of an April 2005 VA PTSD examination shows that 
PTSD was diagnosed, and that a GAF score of 42 was included.  
He complained of having chronic anxiety and agitation with 
feelings of hopelessness.  He was a self-employed as a tax 
accountant for the past 12 years.  

The veteran's psychiatric symptoms were noted to be a 
detriment to his business dealings.  He complained of having 
difficulty sleeping and impaired short and long term memory.  
He complained of having nightmares and flashbacks to combat.  

The examination showed no thought content problems, and 
grossly intact cognitive functioning.  His judgment was 
described as satisfactory, and his insight was minimal.  
Neither delusions nor hallucinations were present, no 
suicidal or homicidal ideation was reported.  Memory 
impairment, both short and long term, was found.  Speech was 
essentially normal.  No psychotic thought disorganization was 
present.  Panic attacks were noted to occur from time to 
time, but with no regularity.  

A follow-up letter from the VA psychiatrist received by VA on 
June 20, 2005, shows that she observed that the PTSD made it 
extremely difficult for him to deal with people on a social 
and emotional level, and markedly diminished his ability to 
participate in significant activities, specifically 
employment.  She essentially opined that his PTSD had 
"resulted in his inability to maintain significant 
employment."  

As part of his Notice of Disagreement in June 2005, the 
veteran asserted that he could no longer work due to his 
PTSD.  

A VA discharge summary shows that the veteran was admitted in 
October 2005 into a PTSD psychosocial residential 
rehabilitation treatment program.  At that time he reported 
being a self-employed tax accountant.  On discharge in 
November 2005, it was noted that the veteran could return to 
his pre-hospitalization level of activity.  

The report of a private psychiatric examination dated in 
February 2006, shows that the examining psychologist provided 
a diagnosis of PTSD, and a GAF score of 35.  The veteran was 
noted to have been a self-employed tax accountant up until 
the preceding year when his wife took over the business.  

A letter from a VA psychiatrist, dated in February 2006, 
indicates that she had treated the veteran since September 
2004.  She described the veteran's extreme social isolation.  
He had extreme difficulty in dealing with people on an 
emotional and social level.  A markedly diminished ability to 
participate in significant activities was also reported.  An 
exaggerated startle response, flat affect, and recurrent and 
intrusive dreams of Vietnam were also reported.  No 
improvement would be seen in the foreseeable future.  

A September 2006 letter from the veteran indicated that he 
had been "virtually unemployed" as of May 2004.  

Of record is a VA PTSD examination report, dated in September 
2006.  The veteran's claims folder was reviewed, and his VA 
hospitalization from October to December 2005 was noted.  He 
was no longer working as a practicing accountant before 
closing his practice because of his inability.  His 
psychiatric symptoms had overwhelmed him and could no longer 
deal with interpersonal relationships.  

The veteran's symptoms were noted to be similar to those 
espoused on VA examination in April 2005.  The Board here 
observes that the same VA psychologist who examined the 
veteran in April 2005 conducted the September 2006 
examination.  The examiner commented that the veteran was 
unemployable due to his PTSD and depressive symptoms.  

The examination showed thought processes to have been logical 
and sequential.  Judgment and insight were fair.  Cognitive 
functioning was impaired by memory and concentration 
deficits.  No psychotic thought disorganization was observed.  

The veteran denied having hallucinations, delusions or 
suicidal or homicidal ideation.  No obsessive or ritualistic 
behavior was reported.  Panic attacks, occurring two times a 
week, were documented.  

The veteran' mood was depressed, and his affect was 
constricted and congruent with mood.  The presence of sleep 
impairment was mentioned.  PTSD was diagnosed; a GAF score of 
40 was recorded.  

The veteran's PTSD symptoms were described by the examining 
psychologist as being severe.  The psychologist added that 
some symptoms appeared to be getting worse, to the point that 
the veteran could no longer obtain or hold gainful employment 
due to his PTSD.  


Laws and Regulations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The service-connected PTSD is evaluated pursuant to 
Diagnostic Code (Code) 9411.  See 38 C.F.R. § 4.130.  

Under Code 9411, a 70 percent rating is warranted if PTSD 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, occupation, or own 
name.  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed.1994) (DSM-IV).  


Analysis

After considering all of the evidence of record, including 
particularly the April 2005 and September 2006 VA PTSD 
examination reports, and the correspondence submitted by a VA 
treating physician, the Board finds that the service-
connected post traumatic stress disorder does not warrant a 
rating in excess of 70 percent under the provisions of 
Diagnostic Code 9411.  

In this regard, the medical evidence of record fails to 
demonstrate that the criteria set out in 38 C.F.R. § 4.130 
(Code 9411), and necessary for the assignment of a 100 
percent rating had been met.  

In particular, the April 2005 VA examination report, as well 
as the medical records on file dated within the pertinent 
time period, revealed no gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, threat of 
hurting himself or others, disrupted personal hygiene or 
disorientation as to time or place, or an inability recall 
the names of close relatives, occupation or his name.  

As such, the Board finds that the schedular criteria for a 
rating of 100 percent are not shown.  Absent specific 
symptoms in this case, the Court has held that the specified 
factors listed for each incremental rating are examples, 
rather than requirements for the rating, and that all 
symptoms of a claimant's condition that affect the level of 
occupational and social impairment must be considered.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In this light, the VA physician, who indicated that she had 
treated the veteran, opined that the PTSD had "resulted in 
his inability to maintain significant employment."  
Appropriately, the veteran has already been assigned a total 
compensation rating  based on individual unemployability.  

In reaching these decisions the Board considered the doctrine 
of reasonable doubt; however, the preponderance of the 
evidence is against the claim for increase, and the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

An increased, initial rating in excess of 70 percent for the 
service-connected PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


